DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1, 4, 11, 13, 22-23, 25-29, 32-33, 45 and 51, and the species of SEQ ID NO: 21 for CDR1, SEQ ID NO: 37 for CDR2, SEQ ID NO: 55 for CDR3, amino acids 1-124 of SEQ ID NO: 129 for first ISVD sequence, and SEQ ID NO: 129 for polypeptide comprising first elected ISVD in the reply filed on 21 December 2020 is acknowledged.
Claims 46-47 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 21 December 2020.
The elected sequence species have been found allowable over the prior art, and the additional species present in the claims have been examined and considered. The species election requirement of 19 October 2020 is hereby withdrawn. All species in claims 1, 4, 11, 13, 22-23, 25-29, 32-33, 45 and 51 have been examined. 
Information Disclosure Statement
The information disclosure statement filed 21 December 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. In particular, the clinical trials NCT 03224702 and NCT 03583346 cited on p. 3 of the 4 page IDS form filed on 21 December 2020 have not been considered, due to the lack of inclusion of a copy of these non-patent literature publications, and 16/617,846 has not been considered due to the lack of identification by inventor and filing date in addition to application number 
The other references included in the other IDS form of 21 December 2020 and the IDS form of 27 November 2020 have been considered. 

Drawings
The drawings are objected to because of the filing: Figure 14 is mistitled as “Figur 14”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code on p. 38, line 30, and p. 39, line 2. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be 
The disclosure is objected to because of the following informalities: p. 89, line 21 contains the line “see Error! Reference source not found.).” Reference to the appropriate figure or table should be added. Based on the context of the previous paragraph, it appears this should be Figure 2. 
Appropriate correction is required.
Claim Objections
Claim 51 objected to because of the following informalities:  the claim recites “wherein said polypeptide comprises at least one VH, VL, dAb, immunoglobulin single variable domain (ISVD) specifically binding to ADAMTS5”. There appears to be a word omitted between “dAb,” and “immunoglobulin”, such as “or”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 11, 22-23, 25, 27-29, 33, 45 and 51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The 
The ISVDs in claim 1 are drawn to a genus of polypeptides comprising an ISVD binding an ADAMTS motif. Fulfillment of the written description requirement for a claimed genus may be shown by sufficient description of a representative number of species (MPEP 2163(II)(A)(3)(a)(ii)). In the specification, applicant presents 21 nanobodies binding ADAMTS5 (Table A-1, p. 106-108), but does not disclose nanobodies binding other ADAMTS, and in fact specifically highlights that the ADAMTS5-binding ISVDs of the instant application do not bind ADAMTS4 (p. 13, line 22) and in the case of one construct, also does not bind to ADAMTS1 or ADAMTS15 (p.13, lines 26-27). The species disclosed do not constitute a representative number of species sufficient to show the applicant was in possession of the claimed genus, which encompasses species which bind other ADAMTS family members, as well as ISVDs that bind ADAMTS5 while possessing functional structural features distinct from those disclosed in the species of the instant application. For example, Blanchetot et al in WO 2008/074840 (cited in IDS of 27 November 2019; hereafter Blanchetot) discloses ISVDs such as SEQ ID NO: 949 as an ADAMTS5 binders (p. 239, line 9; sequence given in Table B-2 on p. 246), which is unrelated enough from the sequences of the instant application that it didn’t appear in prior art sequence and CDR similarity searching of the sequences of the instant claims. As an alternative to disclosure of a representative number of species, MPEP 2163(II)(A)(3)(a)(ii) states that the written description requirement may be satisfied by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics. In the instant case, there is no disclosed or art-recognized correlation between structure and function that would allow prediction of ISVD structures with the claimed ADAMTS binding. Therefore, a person of ordinary skill in the art would not have 
Claim 4 narrows the genus to ISVD binding ADAMTS5, wherein CDR1, 2, and 3 are independently selected from distinct lists, or wherein there are 1, 2, 3, or 4 amino acid differences from the CDRs claimed. Fulfillment of the written description requirement for a claimed genus may be shown by sufficient description of a representative number of species (MPEP 2163(II)(A)(3)(a)(ii)). In the specification, applicant presents 21 nanobodies binding ADAMTS5 (Table A-1, p. 106-108). There are no examples presented of ISVDs with CDRs 1, 2, 3, or 4 amino acid differences from the claimed list.   Because there are 16 CDR1s present, 19 CDR2s, and 19 CDR3s, there are a total of 16*19*19 CDR combinations present, or 5776 possible combinations, before accounting for the claimed possibility of amino acid substitutions, such that the nanobodies in the disclosure are not a number representative of the genus of antibodies claimed. As an alternative to disclosure of a representative number of species, MPEP 2163(II)(A)(3)(a)(ii) states that the written description requirement may be satisfied by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics. In the instant case, there is no disclosed or art-recognized correlation between structure and function that would allow which combinations of CDRs and alterations of amino acid residues would result structures with the claimed ADAMTS binding. Therefore, a person of ordinary skill in the art would not have recognized that the inventor was in possession of the invention as claimed in view of the disclosure of the application as filed.
Claim 11 narrows the genus of claim 1, to the genus wherein the polypeptide is SEQ ID NO: 129 or 130 or which has at least 95% sequence identity to SEQ ID NO: 129 or 130. Fulfillment of the written description requirement for a claimed genus may be shown by sufficient description of a representative number of species (MPEP 2163(II)(A)(3)(a)(ii)). The instant specification presents the species of SEQ ID NO: 129 and SEQ ID NO: 130, which share identical CDRs. However, these species are not a 
Claim 22 provides a further functional limitation on claim 1, “wherein said polypeptide inhibits the protease activity of ADAMTS5”, but does not further limit the structure. Fulfillment of the written description requirement for a claimed genus may be shown by sufficient description of a representative number of species (MPEP 2163(II)(A)(3)(a)(ii)). In the specification, applicant presents 21 nanobodies binding ADAMTS5 (Table A-1, p. 106-108), and further discloses all Nanobodies showed a near 100% inhibition of ADAMTS5 (p. 84, Table 5.1 and 1st paragraph of p. 85). The species disclosed do not constitute a representative number of species sufficient to show the applicant was in possession of the claimed genus, which encompasses distinct ISVDs that bind ADAMTS5 while possessing structural features distinct from those disclosed in the species of the instant application. For example, the Nanobodies of WO2008/074840 (Blanchetot) discloses ISVDs such as SEQ ID NO: 949-974 and 1053 as ADAMTS5 binders (p. 239, line 9; sequence given in Table B-2 on p. 246), which are unrelated enough from the sequences of the instant application that they didn’t appear in prior art sequence and CDR similarity searching of the sequences of the instant claims. Several of the antibodies of WO2008/074840 are also acknowledged to be blocking in the AlphaLISA assay in the instant application, such that these 
Claim 23 is rejected under a written description basis because the second ISVD is not defined structurally or functionally by binding target. See MPEP §2163(I)(A) which states:
 "The claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art recognized correlation or relationship between the structure of the invention and its function. A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.” 
The instant second antibody has even less substantial written description support than the example in the in the MPEP citation, as not even reciting a particular function. The second ISVD may 
Claim 25 is drawn to a genus of polypeptides comprising an ISVD binding ADAMTS5 and an ISVD binding serum albumin. Fulfillment of the written description requirement for a claimed genus may be shown by sufficient description of a representative number of species (MPEP 2163(II)(A)(3)(a)(ii)). The instant specification presents 11 species of constructs comprising ADAMTS5-binding and Alb-binding ISVDs (p. 107-108). The species disclosed do not constitute a representative number of species sufficient to show the applicant was in possession of the claimed genus, which encompasses ISVDs that bind ADAMTS5 while possessing functional structural features distinct from those disclosed in the species of the instant application. For example, Blanchetot et al in WO 2008/074840 (cited in IDS of 27 November 2019; hereafter Blanchetot) discloses ISVDs such as SEQ ID NO: 949 as an ADAMTS5 binders (p. 239, line 9; sequence given in Table B-2 on p. 246), which is unrelated enough from the sequences of the instant application that it didn’t appear in prior art sequence and CDR similarity searching of the sequences of the instant claims. As an alternative to disclosure of a representative number of species, MPEP 2163(II)(A)(3)(a)(ii) states that the written description requirement may be satisfied by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics. In the instant case, there is no disclosed or art-recognized correlation between structure and function that would allow prediction of ISVD structures with the claimed ADAMTS5 binding and serum albumin binding. Therefore, a person of ordinary skill in the art would not have recognized that the inventor was in possession of the invention as claimed in view of the disclosure of the application as filed.
Claim 27 further narrows the genus of claim 25 by further structurally limiting the serum albumin binding part of the polypeptide, but doesn’t further limit the ADAMTS5-binding part of the antibody, and is rejected for essentially the same reasons presented in the claim 25 rejection above.  

Claim 29 further narrows the genus of claim 1 by claiming wherein the polypeptide of claim 1 further comprises an ISVD binding serum albumin, but doesn’t further limit the ADAMTS-binding part of the antibody, and is rejected for essentially the same reasons presented in the claim 1 rejection above. 
Claim 33 further narrows the genus of claim 1 by claiming wherein the polypeptide of claim 1 further comprises an ISVD binding Aggrecan, but doesn’t further limit the ADAMTS-binding part of the antibody binding ADAMTS, and is rejected for essentially the same reasons presented in the claim 1 rejection above. Claim 33 is additionally rejected under a written description basis due to its recitation of a genus of ISVDs specifically binding Aggrecan. Fulfillment of the written description requirement for a claimed genus may be shown by sufficient description of a representative number of species (MPEP 
Claim 45 narrows the genus of claim 1 by claiming wherein the peptide of claim 1 has at least 80%, 90%, 95%, or 100% sequence identity to one of SEQ ID NOs: 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 116, 117, 120, 121, 122, 123, 124, 125, 126, 127, 128, 129 or 130. Fulfillment of the written description requirement for a claimed genus may be shown by sufficient description of a representative number of species (MPEP 2163(II)(A)(3)(a)(ii)). The instant specification presents the species of SEQ ID NOs: 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 116, 117, 120, 121, 122, 123, 124, 125, 126, 127, 128, 129 or 130. However, these species do not constitute a representative number of species representative of the claimed genus, which may comprise sequences in which the CDRs have been substantially altered from those present in the recited sequences. As an alternative to disclosure of a representative number of species, MPEP 2163(II)(A)(3)(a)(ii) states that the written description requirement may be satisfied by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics. In the instant case, there is no disclosed or art-recognized correlation between structure 
Claim 51 is drawn to a genus of polypeptides cross-blocking to and/or cross-blocked from ADAMTS5 binding by a polypeptide represented by a list of SEQ ID NOs, wherein the polypeptide comprises at least one VH, VL, dAb, ISVD specifically binding ADAMTS5. Fulfillment of the written description requirement for a claimed genus may be shown by sufficient description of a representative number of species (MPEP 2163(II)(A)(3)(a)(ii)). The instant specification presents epitope binning data derived from a sandwich assay, indicating most of the nanobodies  of the application fall in one epitope “bin”, with one antibody falling into its own, non-overlapping epitope bin (p. 86, section 5.3 and table 5.3). The instant specification further discloses that sandwich assays are a method using to determine whether binding agents cross-block each other (p. 29, lines 10-15), such that it will be appreciated the 18 nanobodies in bin 1 cross-block each other. P. 106-107 give the SEQ ID NOs: corresponding with these nanobody names are the same as those in the instant claim, such that it will be appreciated applicant discloses 18 species that cross block one of the listed polypeptides (the 18 nanobodies in bin 1). Applicant does not provide information about the epitope these antibodies bind beyond stating which are cross-blocking, and doesn’t describe any binders cross-blocking the binder in epitope bin 2, 3F04 (p. 86, Table 5.3, corresponding with SEQ ID NO: 19 as disclosed in the table on p. 107). This is not a number of nanobodies representative of the claimed genus, which may include many structurally diverse binders beyond those disclosed, such as antibodies comprising a VH and VL, or other structurally distinct nanobodies that bind the same or overlapping epitopes. As an alternative to disclosure of a representative number of species, MPEP 2163(II)(A)(3)(a)(ii) states that the written description requirement may be satisfied by functional characteristics coupled with a known or disclosed correlation 


Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "The polypeptide according to claim 1, wherein said ISVD binding ADAMTS5 comprises…" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim, since claim 1 only recites an ISVD binding an ADAMTS domain, not more particularly ADAMTS5. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 22, 25, and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blanchetot et al in WO 2008/074840 (hereafter Blanchetot).
Regarding claim 1, Blanchetot discloses Nanobodies against ADAMTS5 (see table description for Table B-2 on p. 239, sequences listed p. 246-249), which it will be appreciated are polypeptides. The specification of the instant application acknowledges Nanobodies as an example of ISVDs (p. 39, lines 12-13), such that the Nanobodies of Blanchetot are polypeptides comprising at least one ISVD binding an ADAMTS (ADAMTS5). 
Regarding claim 22, Blanchetot does not disclose an in-practice example of the ADAMTS5-binding Nanobodies of Blanchetot inhibiting the protease activity of ADAMTS5, but this would be an inherent property of some of the Nanobodies of Blanchetot as evidenced by the instant specification. The instant specification indicates that the acknowledged prior art Nanobodies of 2008/074840 (i.e., Blanchetot) had a blocking effect in AlphaLISA assay (p. 103, line 19-26 and p.104, Table 16.1). The instant application further indicates this assay measured cleavage of Aggrecan oligopeptide by ADAMTS5 (p. 83, lines 20-22), such that it will be appreciated the blocking antibodies in this assay block cleavage of Aggrecan by ADAMTS5. The instant specification further describes the cleavage of Aggrecan as a protease activity of ADAMTS5 (p. 10, lines 3-6), such that it will be appreciated inhibition of Aggrecan cleavage by ADAMTS5 in the AlphaLISA assay is measuring the inhibition of protease activity, 
Regarding rejections based on inherency, MPEP § 2112 states: 
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. "The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness." In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).

MPEP § 2112(II) further states: 
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003)
 
	Regarding claim 25, Blanchetot discloses Nanobodies against ADAMTS5 (see table description for Table B-2 on p. 239, sequences listed p. 246-249), which it will be appreciated are polypeptides. The specification of the instant application acknowledges Nanobodies as an example of ISVDs (p. 39, lines 12-13), such that the Nanobodies of Blanchetot are polypeptides comprising at least one ISVD binding an ADAMTS, which it will be appreciated entails binding an antigenic determinant, epitope, part, domain, subunit, or conformation of ADAMTS5, especially in view of Blanchetot’s disclosure that Nanobodies of Blanchetot may be directed against any “antigenic determinant, epitope, part, domain, subunit, or confirmation [sic]” of an ADAM metalloproteinase (p. 12, lines 11-14). Blanchetot further discloses wherein the polypeptides of Blanchetot further comprise at least one additional binding site for binding to a serum protein, such as serum albumin, and further discloses wherein the albumin binder is a Nanobody (which is an ISVD) that can bind to serum proteins such as serum albumin (p. 79, lines 18-19 and 31-32; see also p. 199, lines 6-17) which it will be appreciated entails binding an antigenic determinant, epitope, part, domain, subunit, or conformation of serum albumin.
. 
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 27 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Blanchetot as applied to claims 1 and 25 above, and further in view of Boutton and Buyse in WO 2015/173325 (hereafter Boutton).
Regarding claims 27 and 45, as described above, Blanchetot teaches the polypeptide of claims 25 and 1, on which claims 27 and 45 respectively depend. Blanchetot does not teach wherein the second ISVD specifically binding serum albumin is one of the recited sequences of claim 27, nor wherein the polypeptide has at least 80%, 90%, 95%, or 100% sequence identity to the claimed sequences in claim 45. 
Boutton discloses SEQ ID NO: 110, which is identical to instant SEQ ID NO: 138, as a serum-albumin binding Nanobody comprising L11V and V89L substitutions (drawing sheet 11/112; sheet 237 of document). This sequence is also present in SEQ ID NO: 156, called ALB-82-A (see drawing sheet 26, p. 252 of document). Boutton further discloses that constructs comprising Kv1.3-binding regions as well as albumin-binding proteins with the L11V and V89L mutations, such as SEQ ID NO: 156, showed reduced binding by pre-existing antibodies (paragraph bridging p. 112-113), with this reduced binding by pre-existing anti-drug antibodies being the purpose of the invention (p. 5, lines 20-24, p. 3, lines 3-8). 
It would have been obvious to one of ordinary skill in the art before the time of filing to have modified the ADAMTS- and serum albumin-binding polypeptide of Blanchetot, such that the serum albumin-binding antibody is particularly Boutton SEQ ID NO: 110 / instant SEQ ID NO: 138 as claimed in claim 27, in view of Boutton’s disclosure that constructs comprising this sequence and its L11V and V89L mutations showed reduced binding by pre-existing anti-drug antibodies. Regarding claim 45, note that SEQ ID NO: 129 comprises a linker group and albumin-binding region identical to that present in SEQ ID 
EVQLVESGGGLVQAGDSLRLSCAASGRTLSSYNMGWFRQAPGKEQEFVAADMWSGTTTYYTDSVKGRFTISRDNAKNMVYLQMNSLKPEDTAVYYCAAELHSSDYTSPGAYAYWGQGTQVTVSSGGGGSGGGGSGGGGSGGGGSGGGGSGGGGSGGGGSEVQLVESGGGVVQPGNSLRLSCAASGFTFSSFGMSWVRQAPGKGLEWVSSISGSGSDTLYADSVKGRFTISRDNAKTTLYLQMNSLRPEDTALYYCTIGGSLSRSSQGTLVTVSSA

Aligning this sequence with the instant SEQ ID NO: 129 in BLAST yields the following, indicating 89% sequence identity:

    PNG
    media_image1.png
    651
    1275
    media_image1.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the time of filing to modify the polypeptide of Blanchetot to incorporate the albumin-binding region present in Boutton SEQ ID NO: 156 for its reduced binding by pre-existing anti-drug antibodies as described above, and it would further have been obvious to use this linker as this linker has proven effective for linking this particular sequence to other binding regions while showing reduced binding by pre-existing antibodies as disclosed by Boutton. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1, 22, 25, and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,156,914 (hereafter ‘914). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
Regarding instant claim 1, ‘914 claim 1 claims constructs comprising sequences binding to ADAMTS5, wherein the ADAMTS5-binding sequences essentially consist of a VHH sequence. The instant specification indicates that “ISVD” refers to molecules wherein the antigen binding site is present on, and formed by, a single immunoglobulin domain (p. 33, lines 1-9). Since the amino acid sequences of ‘914 claim 1 consist of a single sequence (a VHH sequence), it will be appreciated they are ISVDs, especially in view of the further statement in the instant specification that the binding site of an ISVD is formed by a single VHH, VH, or VL domain (p. 33, lines 19-20), such that ‘914 claim 1 claims an example of a polypeptide comprising at least one ISVD binding an ADAMTS. 
Regarding instant claim 22, ‘914 claim 1 further claims wherein the VHH constructs of ‘914 inhibit the proteinase activity of ADAMTS5. The instant specification acknowledges proteinase activity is a synonym for protease activity (p. 30, lines 18-19)
Regarding instant claim 25, ‘914 claim 1 claims a VHH construct that comprises a) amino acid sequences binding to ADAMTS5, that essentially consist of a VHH sequence (i.e., ISVD), and b) a serum protein, a VHH that specifically binds to human serum albumin, or an Fc portion. It will be appreciated that VHH sequences binding ADAMTS5 and serum albumin bind antigenic determinants, epitopes, parts, domains, subunits, or conformations of ADAMTS5 and serum albumin, because as defined in the instant specification, “epitope” and “antigenic determinant” refer to the part of the molecule recognized by antigen-binding molecules such as immunoglobulin single variable domains (p. 22, lines  7-12). 
. 
Claim 27 and 45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. 9156914 in view of Boutton. 
Regarding instant claims 27 and 45, as described above, ‘917 claim 1 teaches the polypeptide according to claim 25, on which claim 27 depends, and the polypeptide according to claim 1, on which claim 45 depends. ‘917 claim 8 further claims wherein the VHH sequence of claim 1 is selected from the group consisting of ‘917 SEQ ID NO: 949-973 and 1053. The claims of ‘917 do not teach wherein the second ISVD specifically binding serum albumin has one of the recited sequences in claim 27, nor wherein the polypeptide has at least 80%, 90%, 95%, or 100% sequence identity to the recited sequences in claim 45.
Boutton discloses SEQ ID NO: 110, which is identical to instant SEQ ID NO: 138, as a serum-albumin binding Nanobody comprising L11V and V89L substitutions (drawing sheet 11/112; sheet 237 of document). This sequence is also present in SEQ ID NO: 156, called ALB-82-A (see drawing sheet 26, p. 252 of document). Boutton further discloses that constructs comprising Kv1.3-binding regions as well as albumin-binding proteins with the L11V and V89L mutations, such as SEQ ID NO: 156, showed reduced binding by pre-existing antibodies (paragraph bridging p. 112-113), with this reduced binding by pre-existing anti-drug antibodies being the purpose of the invention (p. 6, lines 20-24, p. 3, lines 3-8). 
It would have been obvious to one of ordinary skill in the art before the time of filing to have modified the ADAMTS- and serum albumin-binding polypeptide of the claims of ‘917, such that the serum albumin-binding antibody is particularly Boutton SEQ ID NO: 110 / instant SEQ ID NO: 138 as 

EVQLVESGGGLVQAGDSLRLSCAASGRTLSSYNMGWFRQAPGKEQEFVAADMWSGTTTYYTDSVKGRFTISRDNAKNMVYLQMNSLKPEDTAVYYCAAELHSSDYTSPGAYAYWGQGTQVTVSSGGGGSGGGGSGGGGSGGGGSGGGGSGGGGSGGGGSEVQLVESGGGVVQPGNSLRLSCAASGFTFSSFGMSWVRQAPGKGLEWVSSISGSGSDTLYADSVKGRFTISRDNAKTTLYLQMNSLRPEDTALYYCTIGGSLSRSSQGTLVTVSSA

Aligning this sequence with the instant SEQ ID NO: 129 in BLAST yields the following, indicating 89% sequence identity:


    PNG
    media_image1.png
    651
    1275
    media_image1.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the time of filing to modify the claims of ‘949 to incorporate the albumin-binding region present in Boutton SEQ ID NO: 156 for its .

Claim 1, 4, 22, 33, and 51 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of copending Application No. 16/617,846 (hereafter ‘846 or reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding instant claim 1, ‘846 claim 1 claims a polypeptide comprising at least 3 ISVDs, wherein one ISVD specifically binds to an ADAMTS, such that claim ‘846 claims a polypeptide comprising at least one ISVD binding an ADAMTS5.
Regarding instant claim 4, ‘846 claim 8 further claims wherein the ISVD specifically binding ADAMTS5 comprises 3 complementarity determining regions, wherein CDR1 is SEQ ID NO: 14, or sequences having 1-3 differences; CDR2 is SEQ ID NO: 16, or amino acid sequences having 1-3 differences; and CDR3 is SEQ ID NO: 18, or amino acids having 1-3 differences. ‘846 SEQ ID NO: 14 is the same as instant SEQ ID NO: 21, ‘846 SEQ ID NO: 16 is the same as instant SEQ ID NO: 37, and ‘846 SEQ ID NO: 18 is the same as instant SEQ ID NO: 55, such that ‘846 claims a species of peptide present in the instant claim 4. 
Regarding instant claim 22, ‘846 does not claim wherein the polypeptide inhibits the protease activity of ADAMTS5, but this ADAMTS5-inhibiting activity would flow naturally from the same CDRs being present in ‘846 claim 8 as are present in Nanobody 2F03, which is an ADAMTS5-inhibitor (see 
Regarding instant claim 33, ‘846 claim 1 claims wherein a polypeptide comprising an ISVD binding an ADAMTS further comprises an ISVD specifically binding Aggrecan. 
Regarding instant claim 51, as described in the claim 22 rejection above, ‘846 claim 8 claims the same CDRs as are present in 2F03 of the instant application. P. 109, table A2 further comprises that 2F03 corresponds with SEQ ID NO: 2. As different antibodies having the same complementarity determining regions, these antibodies would compete for binding to the same site, and thus mutually cross-block each other. The claims of ‘846 thus disclose a species that would cross-block SEQ ID NO: 2, wherein said polypeptide comprises an ISVD binding to ADAMTS5 (see ‘846 claim 8). The claims of ‘846 do not claim wherein binding to ADAMTS5 by this polypeptide modulates an activity of ADAMTS5, but as discussed above in the provisional claim 22 rejection, the antibody of ‘846 claim 8 would have an inhibitory activity on ADAMTS5, which is a modulation in the activity of ADAMTS5. 

Allowable Subject Matter
Claims 13 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the claimed sequences of these claims could not be found in searching the prior art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T. HUMBARGER whose telephone number is (571)272-1316.  The examiner 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.T.H./Examiner, Art Unit 1647              

/Adam Weidner/Primary Examiner, Art Unit 1649